318 S.W.3d 785 (2010)
James E. LAZZARINE and Arleda Lazzarine, Appellants,
v.
Jack SAYERS and Gloria Sayers, Respondents.
No. WD 71645.
Missouri Court of Appeals, Western District.
August 31, 2010.
R. Scott Gardner, Sedalia, MO, for Appellants.
Jerry W. Potocnik, Blue Springs, MO, for Respondents.
Before Division II: JOSEPH M. ELLIS, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
This is an adverse possession case. The issue is whether the trial court erred in finding that the respondents had demonstrated actual possession of the subject property. We hold that the respondents did show actual possession. Therefore, we affirm. Rule 84.16(b).